800 F.2d 822
16 Envtl. L. Rep. 21,004
Ernesta B. BARNES, et al., Petitioners,v.UNITED STATES DISTRICT COURT FOR the WESTERN DISTRICT OFWASHINGTON, Respondent,andTime Oil Company, Real Party in Interest.
No. 86-7040.
United States Court of Appeals,Ninth Circuit.
Aug. 13, 1986.

Kathleen P. Dewey, Robert L. Klarquist, U.S. Dept. of Justice, Washington, D.C., for petitioners.
William H. Bode, Donald W. Fowler, Spriggs, Bode & Hollingsworth, Washington, D.C., Terrill L. Henderson, Jackson J. Fox, U.S. Atty., Seattle, Wash., for respondent.
Before SCHROEDER, FARRIS and BRUNETTI, Circuit Judges.

ORDER

1
The petition for a writ of mandamus is granted.  The Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Sec. 9601 et seq. does not authorize pre-enforcement review of Environmental Protection Agency orders.   See Wheaton Industries v. United States Environmental Protection Agency, 781 F.2d 354, 356 (3d Cir.1986);  J.V. Peters & Co., Inc. v. Administrator, EPA, 767 F.2d 263, 265 (6th Cir.1985).  The district court is directed to enter judgment dismissing the complaint.


2
A certified copy of this order shall act as and for the mandate of the court.